          Case 1:20-cv-07593-RA Document 24 Filed 02/05/21 Page 1 of 2




        M OLOD S PITZ & D eSANTIS, P . C .
                                       A TT OR NE YS A T L A W
                          1 4 3 0 B R OA D WA Y, N E W Y O R K, NY 1 0 0 1 8
                       P HO NE ( 2 1 2 ) 8 6 9 - 3 2 0 0 F AX ( 2 1 2 ) 8 6 9 - 4 2 4 2
                                          aspitz@molodspitz.com
                                           www.molodspitz.com
                                                                                               NEW JERSEY OFFICE*
                                                                                     35 JOURNAL SQUARE, SUITE 1005
                                                                                             JERSEY CITY, NJ 07306
                                                                                                    (201) 795-5400

                                                                                          *REPLY TO NEW YORK OFFICE



                                            February 4, 2021

VIA ECF                                                                                               
Hon. Katharine H. Parker
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                                        Re:       Robert Cooks v. Target Corporation
                                                  Date of Accident: February 27, 2020
                                                  Docket # 20-cv-07593

Dear Honorable Judge Parker,

       Our office represents the defendant in the above captioned action. I’ve consulted plaintiff’s
counsel who joins in this application.

        As per the Order Scheduling Settlement Conference dated December 8, 2020, a telephonic
settlement conference was scheduled for Monday, February 22, 2021 at 2:00 p.m. All parties were
directed to complete a Settlement Conference Summary Report by February 15, 2021.

        We respectfully request for the submission deadline and conference to be adjourned to a
later date. Plaintiff’s discovery responses included medical records, which indicate that plaintiff
was previously in a car accident in 2019 where he injured body parts alleged to be injured in the
present action. Accordingly, we have requested authorizations to obtain records related to
plaintiff’s medical treatment regarding that accident. We have not yet received medical records
from the providers with whom plaintiff treated in this accident.

       Further, the depositions are not yet scheduled since we do not have the medical records.
           Case 1:20-cv-07593-RA Document 24 Filed 02/05/21 Page 2 of 2



       Without these records and the deposition Target will not be able to evaluate the case for
settlement.

                                            Very truly yours,
                                            MOLOD SPITZ & DeSANTIS, P.C.

                                            By:      Alice Spitz_____
                                                      Alice Spitz
AS:mdr



Cc:
         William Hamel
         wh@hamellawny.com



      7KHWHOHSKRQLFVHWWOHPHQWFRQIHUHQFHLQWKLVPDWWHUSUHYLRXVO\VFKHGXOHGIRU
      0RQGD\)HEUXDU\DWSPLVKHUHE\UHVFKHGXOHGIRU0RQGD\0D\
      DWSP7KHSDUWLHVDUHGLUHFWHGWRFDOO-XGJH3DUNHU¶VFRXUWFRQIHUHQFH
      OLQHDWWKHVFKHGXOHGWLPH3OHDVHGLDO  $FFHVVFRGH
      &RUSRUDWHSDUWLHVPXVWVHQGWKHSHUVRQZLWKGHFLVLRQPDNLQJDXWKRULW\WRVHWWOHWKH
      PDWWHUWRWKHFRQIHUHQFH3UHFRQIHUHQFHVXEPLVVLRQVPXVWEHUHFHLYHGE\WKH&RXUW
      QRODWHUWKDQ0D\E\SP




                                                                                   
